Title: John Adams to Abigail Adams, 17 February 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 17. 1794
          
          I this day recd your favours of the 8. and 12th. but how this last could have leaped to this distance in five days I know not.
          It is impossible to Say precisely when Congress will rise: but I will go home as soon as possible; I hope in April. I am very willing to confide all Arrangements to you— I like shaw and his Wife: and I like Richards and Joy from your Account of them.— We will try a dairy at each house: ten Cows at Thayers and Ten at Faxons—but they must all go to Pasture up Pens hill, till after, mowing the fresh Meadows. I wish you to buy as many Yearling Calves and two year olds as you can—and Cows to make up the No. 20 reserving two for our own home. I have sent an 100 Wt of Clover seed and twelve Quarts of herds Grass.— Shaw may go into Thayers House the first of March if he will, and if you have not other Employment he may mow Bushes in the Pasture opposite.— I shall plant again where Faxon planted last Year.— The Fences should be put up as early as may be, and the manure carted in season.
          My Mothers Indisposition continues to affect me most sensibly: I hope for her Blessing on you and me and on all our Posterity—and I thank you for your tender Care and watchful Attention to her, and I hope you will continue to supply every Want as far as may be in our Power. As We are not to live long in this earthly Residence, she

has remained longer, and fullfilled every Duty of Life better than Mankind in general, and We shall again meet her I hope in a better World. This is scarcely worthy of Persons of her Character. She goes to the World where our Fathers are gone, and We must soon follow.
          I am with every tender sentiment yours
          
            J. A.
          
        